78 So.3d 123 (2012)
Emilia SPENCE, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Baptist Hospital of Miami, Appellees.
No. 1D11-5059.
District Court of Appeal of Florida, First District.
January 30, 2012.
Emilia Spence, pro se, Appellant.
A. Robert Whaley, General Counsel, and Louis A. Gutierrez, Tallahassee, for Appellees.
PER CURIAM.
The appellee's motion, filed on December 13, 2011, seeking dismissal of the appeal as untimely is hereby granted and the appeal is hereby DISMISSED. See Fla. R.App. P. 9.420(f).
WOLF, CLARK, and WETHERELL, JJ., concur.